         Case 4:20-cr-00098-JM Document 221 Filed 09/07/21 Page 1 of 1




                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                             CENTRAL DIVISION


UNITED STATES OF AMERICA                                                     PLAINTIFF

v.                           Case No. 4:20-cr-00098-JM-10

KELBY SHANE EPPERSON                                                       DEFENDANT

                                  ORDER OF DETENTION

       The Defendant appeared with counsel on this date on the Government’s

Supplemental Motion to Revoke (Doc. No. 208). Based on the allegations, Defendant’s

partial admission, and the argument of the parties, the Court finds Defendant has violated

the terms and conditions of pretrial release. Accordingly, the Defendant is detained in the

custody of the United States Marshal pending trial.

       While detained, the Defendant must be afforded a reasonable opportunity to consult

privately with defense counsel in person, by telephone, and by video conferencing, where

feasible. Further, on order of the United States Court or on request of an attorney for the

Government, the person in charge of the corrections facility must deliver the Defendant to

the United States Marshal for a court appearance.]

       SO ORDERED this 7th day of September, 2021.




                                             ____________________________________
                                             UNITED STATES MAGISTRATE JUDGE
